ROBB, Chief Judge,
concurring in part and dissenting in part.
I concur in part and dissent in part. I concur with my colleagues’ opinion regarding admission into evidence of recordings *390made by Father, and regarding the tidal court’s decision not to hold Mother in contempt or order her to pay attorney fees. For two reasons I respectfully dissent, however, from my colleagues’ opinion affirming the trial court’s order modifying custody and granting primary custody to Mother. First, I believe that the trial court’s specific findings as to the parties’ reluctance to cooperate or communicate are insufficient to support modification of custody to grant primary custody to Mother. Second and similarly, I believe that despite the parties’ difficulty cooperating and communicating, the trial court clearly erred in modifying custody, thereby discouraging the parties from finding a way to work out their differences and encouraging their continued immature behavior.
At the outset, both our role as the appellate court and the role of the trial court in custody modification proceedings bear repeating. I am mindful of the role of an appellate court and its standard of review. And, while we show great deference to trial judges in family law matters, Indiana law prohibits trial courts from modifying custody unless there is a substantial change in relevant circumstances such that modification is in the best interests of the child. Ind.Code § 31-17-2-21(a). Further, courts cannot modify custody as punishment for a parent’s disobedience of a custody agreement. Meade v. Levett, 671 N.E.2d 1172, 1177 (Ind.Ct.App.1996). The proper inquiry “is not who would make the better’ parent; rather, the focus is upon whether a substantial change in one of the factors relevant to the determination of a child’s best interests has occurred.” Joe v. Lebow, 670 N.E.2d 9, 22 (Ind.Ct.App.1996). At bottom, although we defer to the trial court’s findings of fact, it is our role to ensure facts found are appropriate to be considered and support the judgment.
Regarding entry of original and modified custody orders, Indiana Code section 81-17-2-8 provides that trial courts “shall consider all relevant factors, including the following”: the age and sex of the child, the wishes of the parents and child, the child’s relationships, the child’s environmental adjustments, the mental and physical health of all involved, evidence of a pattern of violence, and similar factors regarding a de facto custodian, if any.
Admittedly, the statutory list of factors is not exclusive, and we have repeatedly recognized as proper the consideration of other factors. However, the relevance of other considerations is limited to their present or reasonably predictable effect upon the child’s welfare. See D.H. v. J.H., 418 N.E.2d 286, 291 (Ind.Ct.App.1981) (holding a court may not deprive a parent of custody for sexual misconduct unless the misconduct is “shown to have an adverse effect upon the welfare of the children”); accord DiStefano v. DiStefano, 60 A.D.2d 976, 977, 401 N.Y.S.2d 636 (N.Y.App.Div.1978). “Generally, lack of cooperation ... cannot serve as a basis for the modification of child custody .... [although] a parent’s ... behavior towards another parent[] which places a child’s welfare at stake[ ] can support” a modification order. Hanson v. Spolnik, 685 N.E.2d 71, 78 (Ind.Ct.App.1997), trans. denied; Meade, 671 N.E.2d at 1177 (“[C]ooperation or lack of cooperation is not an appropriate justification for a change in custody.”).
This interpretation of Indiana law is supported by the principle of statutory construction known as ejusdem generis, which provides that “where words of specific and limited signification in a statute are followed by general words of more comprehensive import, the general words shall be construed as embracing only such persons, places, and things as are of like *391kind or class to those designated by the specific words, unless a contrary intention is clearly shown by the statute.” Consol. Rail Corp., Inc. v. Lewellen, 682 N.E.2d 779, 788-84 (Ind.1997) (citation omitted). In accordance with this rule of statutory construction, I would conclude that the phrase “all relevant factors” in Indiana Code section 31-17-2-8 includes only considerations that directly involve the child’s welfare, be it mentally, emotionally, or physically. Although this might appear to significantly narrow the scope of permissible trial court considerations in determining or modifying custody, I believe it appropriately places the focus on the best interests of the child. It follows that trial courts may consider parental disputes only to the extent that they directly affect the best interests of the child.
My colleagues base their decision on the trial court’s findings regarding the parents’ tantrum-type pattern of communication and lack thereof, Father’s apparently negative “attitude toward co-parenting,” op. at 386, Father’s verbal outbursts outside the presence of Mother and A.S., a general conclusion that “Father demonstrated less willingness to cooperate than Mother,” id. at 388, Father’s inability to articulate how he perceived the possibility of returning to joint custody following contentious modification proceedings, tr. at 669-70, and a finding that A.S. “would benefit from more time in Missouri because she could participate in educational programs on a consistent basis,” op. at 381. These reasons for modification do not constitute a substantial change in relevant circumstances and are not directly related to a child’s best interests. Cf. Ind.Code § 31 — 17—2—8(1)—(8).
The trial court concluded there was a substantial change in circumstances, but did not specify what this change was. The trial court recounted the parties’ difficulty communicating and cooperating, and even opined that additional co-parenting counseling would benefit the parties and A.S. The trial court restated Mother’s allegation of Father’s abuse and specifically found that it did not occur. The trial court described A.S.’s educational programs in Missouri and found that Father was exploring similar programs in Indiana, but prohibited Father from enrolling A.S. in such programs and seems to have granted Mother primary custody so that A.S. could participate in the Missouri programs more consistently.
While Father demonstrated less willingness to cooperate than Mother, this fact is not determinative because both expressed some reluctance and neither demonstrated an absolute inability to cooperate for the best interests of A.S. Mere reluctance to cooperate as co-parents, however tragic, does not necessarily affect the best interests of the child. See Hanson, 685 N.E.2d at 78. In other words, evidence that one parent has no interest in dealing with the other, standing alone, is not evidence of a substantial change in relevant circumstances that would directly affect the best interests of the child.
Further, the majority concedes there is “plenty of blame to go around.” Op. at 388. In fact, it appears Mother “started it” — that is, the pattern of antagonistic communication by both Mother and Father which is well-documented in the record. The majority notes that “Mother’s refusal to allow Father to see A.S. and to provide an explanation for her behavior appears to have deeply undermined Father’s trust.” Id. at 383. Therefore, aside from the frequent minor disputes, Mother initially escalated the mutual hostility by withholding A.S. from Father, which apparently significantly damaged the trust Father had in Mother. This led to Father’s frustration, reluctance to co-parent, tr. at 669-70, and *392anger that he expressed verbally outside the presence of A.S. The majority emphasizes the trial court’s role in determining the sincerity of Mother’s concerns, but her sincerity is not at issue. Rather, the issue is the agitating manner in which Mother handled her concerns, both before and after she learned the truth that Father had not abused A.S.
In addition, I believe courts should modify custodial relationships only — as directed by statute and case law — when a substantial change in circumstances has placed the welfare of the child at risk.
It is up to the parents to make a joint legal custody relationship work. It is inappropriate for joint legal custodians to seek the intervention of the divorce court to resolve their disputes regarding the major decisions of the children’s upbringing. Courts are incompetent to raise children and must not serve as the “referee parent” within a joint legal custodial relationship.
McGinley-Ellis v. Ellis, 622 N.E.2d 213, 224 (Ind.Ct.App.1993) (citations omitted), affirmed in relevant part and vacated on other grounds, 638 N.E.2d 1249, 1253 (Ind.1994); see Walker v. Walker, 539 N.E.2d 509, 513 (Ind.Ct.App.1989) (“We have no way of knowing whether this [joint custody] arrangement will work or not; only time can tell.”).
I repeat here the wisdom our court has acknowledged, albeit in a different context, regarding why courts should encourage parents to work out family disputes:
We must realize that, by allowing [families] to rely on the courts to settle such disputes, we deprive families of the opportunity to work out their problems and be the shapers of their own destinies. To the extent that we usurp the natural functions of the family unit— including handling fallings out — we put an obstacle in the path of reconciliation rather than removing one. By acting as we do, we assume the responsibility for the decisions that would be made entirely internally in a family if it were still intact. If warring family members can blame the court, they will be less likely to recognize and acknowledge their own culpability. Without a feeling of responsibility for, or participation in, either the decision or the result, there is less incentive for the individual family members to improve relations.
McKay v. McKay, 644 N.E.2d 164, 167 (Ind.Ct.App.1994) (quoting Milne v. Milne, 383 Pa.Super. 177, 556 A.2d 854, 856 (1989)) (alteration omitted).
The record reveals childish and emotional over-reactions by both Mother and Father, reluctance to cooperate by both Mother and Father, and dreadful communication by both Mother and Father. Despite Mother’s allegation of abuse that initially ratcheted up hostility between the parties, the trial court found that no abuse had in fact occurred. Neither party behaved appropriately. The trial court found that “[b]oth parties clearly love their daughter.” Appellant’s Appendix at 10. They must now learn to get along to communicate and cooperate with each other as co-parents.
Allowing modification of custody in favor of one whose misbehavior has led to the supposed “substantial change,” Ind. Code § 31-17-2-21(a)(2), in circumstances rewards misconduct and should therefore be avoided. Meade, 671 N.E.2d at 1177. Even if neither party requests maintenance of joint custody, courts make decisions by applying law and public policy to facts, and in this case doing so should have led to denial of both parties’ requests to modify custody. See McClanahan v. Breeding, 172 Ind. 457, 88 N.E. 695, 697 (1909) (stating that public policy is a question of law).
*393The trial court’s order for Father not to cut A.S.’s hari without Mother’s permission because Mother wanted to donate A.S.’s hair to Locks of Love, see Appellant’s App. at 15, is precisely the type of “referee parenting]” that our trial courts should not engage in. McGinley-Ellis, 622 N.E.2d at 224. This is detrimental to the courts because doing so encourages “tattle-tale” behavior — known in other contexts as frivolous litigation — and will ultimately be detrimental to A.S., who will perpetually be surrounded by quibbling and over-reactive parents.
The trial court’s order itself indicates an intention to remain a referee in this household — it suggested continued co-parenting counseling; prohibited Father from enrolling A.S. in educational programs without prior court approval; and made highly specific orders regarding how the parties are to communicate, exchange A.S., behave at A.S.’s extracurricular events, and manage them own and others’ comments about each other in the presence of A.S. It is likely that Mother and Father will dispute whether the other actually abides by the order, which enables them to run to the newest volunteer referee — the courts. The primai’y custody order may change the nature of the court involvement but it will certainly not end it.
Even aside from the specific relatively minor parts of the trial court order, modification of custody to grant primary custody to Mother all but guarantees extensive future court involvement. Father will likely continue to seek ways to meaningfully remain a part of A.S.’s life. Although the same might be said in many custody modification cases, this social-impact view is especially relevant here because the trial court did not identify a substantial change in circumstances and there is no evidence that modification is in the best interest of A.S. As stated above, I believe courts should modify custodial relationships only when a substantial change in circumstances has placed the welfare of the child at risk. For these reasons, I would reverse the trial court’s order modifying custody, reinstate joint custody, order joint counseling, and encourage the parties to work out their differences — large and small — for the sake of A.S., whom they both apparently love very much.